DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed October 20th, 2020 have been entered. Claims 1-8 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Specification/Abstract, claim objection, and 112b Rejection as previously set forth in the Non-Final Office Action mailed May 20th, 2020 and are hereby withdrawn in light of their correction. However, Examiner has observed additional Specification errors and claim objections that must be addressed appropriately, alongside new 112a Rejection and 112b Rejections necessitated by amendment of the claims. Additionally 112(f) interpretations had to be invoked in light of applicant’s amended claims.
An examination of this application/response reveals that applicant is at least somewhat unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms/phrases used in the specification are: generally, prior art should be cited in full through an IDS as applicant has previously done, the inclusion in the body of the specification of page 1 seems to be redundant and does not appropriately disclose (in the description of such background prior art) what the distinguishable differences are. Notably, applicant only later discusses these and again uses the patent numbers which seems redundant for the purposes of conciseness. Additionally, paragraph 2 appears to be general narrative that isn’t addressing any art (except in the most nebulous and inconsequential considerations of the art at hand) or the invention at hand. Paragraph 0004 appears to be when the background most appropriately begins. 
Of additional consideration are statements such as 
“If all one needs is a place to sleep..problem solved” alongside “I think that counterbalance is an issue of the past. I think that any of these devices that required mechanical advantage could use springs, pistons, or actuators. I would have to put inclusive storage on the top of my wish list..and I do not believe any of the hidden beds previously mentioned have successfully addressed this issue.” (paragraph 0009)
The entirety of paragraph 10.
In paragraph 0011; “Possessing a solid cabinetmaking background, I began building the first prototype in my spare time…  My initial goal was a desk/bed so I decided the base 2 height should be a couple inches shorter than a normal adult desk. This would allow for the thickness of the desktop 50
In paragraph 0012; “My main components were done.”
In paragraph 0013; “I drew an arc, using a point near one end of the taut cable and level desktop, while the bedstead and top were in their horizontal position”
In paragraph 0014; “This machine worked fine and met all of my original goals. This would work well in my small room. As I was building it, though, I was thinking that swinging components, which were suspended between the swingarms, and held level by tie- rods would offer more options. Modules and parallel linkage was my new goal.”
In paragraph 0015; “In my new embodiment, the base 2 was acceptable as originally designed but the swingarms would make more practical, and functional sense if they were wider and capable of suspending the new modules”
In paragraph 0016 “Thus, the rotation of my uppermost cabinet created its own axis or modular pivot 34 point where it will be pivotally attached on the swingarms 6,8.”
In paragraph 0018; “A face frame and doors are nice options”
In paragraph 20; “Another module, and a popular one, would be the desktop module 16.”
In paragraph 0022; “I am currently using a spring system in between the base cabinet and the swingarm that seems to work great...But, in my opinion, the actuator is the way to go.”
In paragraph 0025; “Linking these units end-to-end could be done in a barracks or other similar environment.”
In paragraph 0026 "One might naturally think of wood products..."
In paragraph 0030; “My device adds superior versatility to the previous designs.”
Further in paragraph 0030; “It is superior in storage, utility and function to all previously conceived products of this type. My stupendous device has endless possibilities!”
a patent therefor, subject to the conditions and requirements of this title.” Emphasis added that the term is singular. Applicant should also refrain from commentary not germane to the features and the arrangement of the features especially in the detailed description of the invention that proceeds the background and brief description of the drawings such as “If all one needs is a place to sleep..problem solved”, “I am currently using a spring system in between the base cabinet and the swingarm that seems to work great...But, in my opinion, the actuator is the way to go.”, “My stupendous device has endless possibilities!” among others. A patent shouldn’t be mistaken for an advertisement, a patent is a concise and clear blueprint of your invention to determine the scope and content of your claims with substantial correspondence therebetween alongside the figures. 
and specific as is necessary to describe the invention adequately and accurately.
Careful consideration should be taken in amending the specification that appropriately, concisely, and clearly discloses the invention pertinent to the original disclosure. Both a marked up copy of changes alongside a clean copy of the amended specification (without marking of changes) is respectfully requested in anticipation of the substitute specification required.
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because of reasons set forth above.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Notably, claim 1 recites the limitations (1) “damping means functioning to counter a force of gravity acting downward on the bed frame during a transition from the first upright mode to a second bed mode” and (2) “limiting means functioning to provide support for the bed frame when said bed frame extends to a level position in the second bed mode”
Both limitations invoke the none term ‘means’, proceeded by a functional limitation ‘functioning to’, and the nonce term is not modified by sufficient structure, materials or acts for performing the claimed function (“to counter a force of gravity acting downward on the bed frame during a transition” and “to provide support for the bed frame when said bed frame extends to a level position”). Notably, the phrasing of applicant’s claim could have interpretations outside of what applicant has appropriately disclosed (springs, actuators, weights and pulleys, cables, torsion springs, helical springs, pistons, gravity; while brute force can be considered an inappropriate means as this necessitates operation by the individual which should in most circumstances be constrained to a method claim or similar where the feature is not proceeded by ‘configured to’ or similar prior the function). For instance, applicant’s claim would apply to features potentially yet to be invented for these purposes such as but not limited to 
However, regarding the substance of (1) it is construed for the purposes of examination that the damping means is understood as ‘springs, actuators, pistons, weights and pulleys, cables, torsion springs, helical springs, pistons, and gravity’ and equivalents thereof (as recited in paragraph 0008 of applicant’s Specification).
Claim Objections
Claim 5 is objected to because of the following informalities:  the claim should be ended by a "." ”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notably, claim 4 recites the limitation “wherein the modules swivel into a position entirely underneath the bed frame in the downward transition to the second bed mode” is recited. There does not appear to be sufficient showing applicant had possession of the claimed invention as of the original disclosure of the invention. Where it is observed that applicant has not recited appropriately “drawings are to scale” or similar. Notably, MPEP 2125 indicates that “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.” While this MPEP section is not a full grounds for rejection its own, the standard is applicable to both understanding prior art and understanding what applicant’s original disclosure possesses right to that determines whether adequate disclosure is made for the purposes of rejection and disclosure alike.
Notably, applicant is attempting to claim a relationship that does not appear to have a formal or explicit disclosure of such in the original specification “a position entirely underneath the bed frame”. While FIG. 12 shows the module nearest the end and under the bedframe, there is no explicit disclosure of the scale of features or the importance or criticality as to the module located entirely underneath the bed frame under a first definition where ‘entirely underneath’ could be interpreted as ‘concealed completely’ (Merriam Webster: first of two definitions). Therefore, because applicant has not availed an explicit disclosure of the newly amended claimed subject matter, examiner must look in combination with the rest of the drawings, for what they would reasonable teach one of ordinary skill in the art. Drawings of applicant’s further illustrated in FIG. 5, appear to illustrate a wider module that would 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “limiting means for functioning to provide support for the bed frame when said bed frame extends to a level position in the second bed mode”. It’s not clear what ‘limiting means’ is intended to concern, as such feature is not seemingly recited in applicant’s disclosure and similar disclosure analogous with the remainder of the limitation could not be located in the specification. For the purposes of examination, it is construed that ‘limiting’ means is concerned with a nebulous form of counterbalancing in concert with the damping means that stabilizes the operation of the bed and prevents the bed from lowering or raising (thereby providing support for/to the bedframe when the bedframe is in the second bed mode (or otherwise horizontal). 
Regarding claim 5, the limitation “these linkage connection points are equal to the distance between the base pivot and the predetermined modular pivots” is recited. There is no antecedent basis for ‘these linkage connection points’, and it is unclear if this is to the base linkage pivots, the modular 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. Pat. No. 2,257,625) in view of Butterworth (U.S. Pat. No. 1094526), Reppas et al. (U.S. Pat. No. 6508526); hereafter “Reppas” and Thomas (U.S. Pat. No. 2193352), where Thomas (‘625) is a continuation in part of Thomas (‘352) and is considered disclosed as a consideration of Thomas (‘625), any reference to Thomas (‘352) is hereafter “Thomas Secondary”, any reference to Thomas (‘625) remains “Thomas” unless otherwise modified or indicated in the citation of the reference.
Regarding claim 1, Thomas discloses (FIGS. 2, 4, 5, and Modified FIG. 2) a combination furniture construction comprising a bed frame (Along 16 and 18; FIGS. 2 and 5), movable between a vertical (As 

    PNG
    media_image1.png
    581
    492
    media_image1.png
    Greyscale

Modified FIG. 2
	However, Thomas does not explicitly disclose wherein the ends of the bedframe are endowed with overreaching boards; the left and right swingarm are connected by a plurality of panels including an interior rail and an exterior rail with a bed support panel surrounded within, nor wherein the topmost panel is of sufficient size to support the bed frame in a first upright mode
	Regardless, Butterworth teaches (FIGS. 1-3, Modified FIG. 2a) a combination furniture construction (title) that comprises a bed frame (Modified FIG. 2a) movable between a horizontal position (as illustrated in FIG. 2) and a vertical position (as illustrated in FIGS. 1 and 3), comprises overreaching boards (Modified FIG. 2a) and comprises floor structure (2; FIG. 2), wherein the left and right swingarms (or otherwise overreaching boards) are connected by a plurality of panels including an interior rail (Modified FIG. 2a), and an exterior rail (Modified FIG. 2a); wherein the floor structure comprises a topmost panel (the top planar surface of 2 in FIG. 2) of sufficient size to support the bedframe in a first upright mode (as illustrated in FIG. 1 and 3).

    PNG
    media_image2.png
    381
    679
    media_image2.png
    Greyscale

Modified FIG. 2a
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the bedframe elements of Butterworth (overreaching boards, interior rail, and exterior rail; Modified FIG. 2a) into the bedframe elements of Thomas (16; FIGS. 2 and 6). Where it is acknowledged that both Thomas and Butterworth are concerned with combination furnitures with bed deployment that hinge the bedframe between a vertical position and a horizontal position. Where further, both demonstrate cabinets, drawers, and a writing desk (As illustrated in FIG. 1 of Butterworth and FIG. 1 of Thomas), whereby, the results would have been predictable as both recognize a hinged bedframe that deploys between a raised and lowered position and further concerns providing cabinets, drawers, and a writing desk. It is additionally considered that the overreaching boards, exterior rail and interior rail would avail Thomas a better control of lateral shifting through the overreaching boards and a greater facsimile of a traditional bed with head and foot boards. Where the combination thereof would operate predictably as the head and foot boards (or interior and exterior rails) are capable of folding by Butterworth’s design (as illustrated between FIGS. 1-3).

	Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the ‘arrangement of engagement’ of the top most panel being of sufficient size to support the bedframe in a first upright position as Butterworth demonstrates (FIGS. 1 and 3) into the arrangements of Thomas (as illustrated in FIG. 5). Where it is considered that Thomas Secondary (of which Thomas is a continuation in part), considers the arrangement of the bedframe (188; FIG. 4) to engage on a top panel of the floor structure (180), therefore, it would have been predictable to engage the bedframe of Thomas (16; FIGS. 2 and 6) on a top most panel of a floor structure of sufficient size as Butterworth presents. Where notably Butterworth and Thomas both are concerned with analogous features and uses as previously recited immediately prior. It is additionally considered that in modifying Thomas with the ‘arrangement of engagement’ in Butterworth would avail Thomas greater storage in addition to preventing the collection of dust, pests, and similar from cultivating in the recesses of the invention.
	It would have been simple modification to have incorporated the ‘arrangement of engagement’ of the top most panel being of sufficient size to support the bedframe in a first upright position as Butterworth demonstrates (FIGS. 1 and 3) into the arrangements of Thomas (as illustrated in FIG. 5). Where the results would have been predictable in light of Butterworth and Thomas utilizing analogous 
	However, Thomas in view of Butterworth still does not explicitly disclose wherein the bedframe comprises a bed support panel surrounded within the plurality of panels. 
	Regardless, Reppas teaches (FIGS. 4-6) a combination furniture (As illustrated in FIG. 4) that comprises a bedframe (10’; FIG. 4) that is movable between a vertical position (as illustrated in FIGS. 4 and 5) and a horizontal position (as illustrated in FIG. 6), where the bedframe comprises internal and external rails (panels nearest 14’; FIG. 5, and opposite 14’; FIG. 5), and a plurality of reaching boards (between the distal panels nearest 14’ and opposite 14’; FIG. 5) where the plurality of panels thereof surround a bed support panel (22’; FIG. 4) within (as illustrated in FIG. 4).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the bed support panel of Reppas (22’) into the bedframe of Thomas in view of Butterworth (between the plurality of rails and overreaching boards of the combination thereof as previously set forth prior with deference to Thomas’ still bottom-open bedframe, and Butterworth’s overreaching boards, external rail, and internal rail as illustrated in Modified FIG. 2a). Wherein the results would have been predictable as Reppas, Butterworth, and 
	It would have been obvious modification to have incorporated the bed support panel of Reppas (22’) within the surrounding plurality of panels of Thomas in view of Butterworth (with deference to Butterworth’s overreaching boards, external rail, and internal rail as illustrated in Modified FIG. 2a). Wherein the results would have been predictable as Thomas, Butterworth, and Reppas all utilize analogous structures, and features, where further Reppas also possess a cabinet that is capable of hinging and maintaining orientation through the movement of the bed. Where further, the incorporation of a bed support panel would avail a computer monitor to be secured above the desk portion of Thomas as Reppas demonstrates (in FIG. 4), wherein Reppas openly acknowledges the advantage of such in space constrained locations (Col. 9, lines 56-67). The combination hereafter “Thomas Modified”.
Claims 2, 3, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Modified in further view of itself.
Regarding claim 2, Thomas Modified discloses (Thomas: FIGS. 1, 2, and 4; Butterworth: FIGS. 1-3; Reppas: FIGS. 4-6) a combination furniture construction as per claim 1, wherein said bed frame, when rotated upward on the base pivots (Thomas: 22, As illustrated in FIG. 5), comes to rest vertically on top of said floor structure (As set forth in claim 1 above, deferring to the ‘arrangement of engagement’ of 
However, Thomas Modified does not explicitly disclose wherein the underside of the bedframe is unveiled (or in other words exposed as the claim is interpreted as).
However, Thomas Modified discloses the claimed invention except for the underside surface being unveiled, particularly by the omission of at least one module in Thomas Modified (Thomas: 12; FIG. 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have omitted the module of Thomas Modified (Thomas: 12; FIGS. 1 and2) immediately above the writing desk (Thomas: 10; FIGS. 1 and 2), since it has been held that omission of an essential elements and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. Where notably, applicant does not express criticality as to the presence or omission of a module (As illustrated between applicant’s FIGS. 4 and 11, where clearly the pivots are still present for the omitted center most module. The results would have been predictable as the arrangement of linkages in Thomas (and Thomas Modified) is not contingent on sequentials and is only contingent on the struts and overreaching boards (as per the combination previously set forth in claim 1). It is observed that removal of any modules excluding the base would still permit the deployment, retracting, and linkage interactions of Thomas Modified. It is further considered that 12 (Thomas: FIGS. 1 and 2) is a duplicate bookcase of 14 (Thomas: FIGS. 1 and 2). Therefore, the second lower bookcase of Thomas could be removed without excluding 
	Regarding claim 3, Thomas as Modified discloses (Thomas: FIG. 4) a combination furniture construction as per claim 2, wherein said floor structure includes at least one cabinet (Thomas: as illustrated in FIG. 4; as clarified in Col. 2, lines 2-10).
	Regarding claim 5, Thomas as Modified discloses (Thomas: FIGS. 1-5) the combination furniture construction as per claim 2, wherein one or more modules are selected from the group consisting of shelves (Thomas: within 10; as illustrated in FIG. 1), bookcases (Thomas: within 14; FIG. 1), cabinets (Thomas: within 8; FIG. 1), and desktops (Thomas: within 10; FIG. 1) and have linkage (Thomas: through 16, 18, and the pivots therewith; as illustrated in FIGS. 2-5) that connects the modules to each other and said floor structure (Thomas: As illustrated in FIGS. 2 and 5); said floor structure walls having base linkage pivots (Thomas: 20; FIG. 5) mounted upward and rearward of said base pivots (Thomas: as illustrated in FIG. 5): said module ends having modular linkage pivots (Thomas: 21, 24, and 28; FIG. 5) mounted upward and rearward of said modular pivots (Thomas: as illustrated in FIG. 5); said floor structure's base linkage pivots at a distance rearward of said base pivots equal to the rearward distance between the modular linkage pivots and the modular pivots (Thomas: as illustrated in FIG. 5; and as discussed below under (a)); said floor structure's base linkage pivots at a distance upward of said base pivots equal to the upward distance between the modular linkage pivots and the modular pivots (Thomas: as illustrated in FIG. 5; and as discussed below under (b)); said linkage having an adequate length to connect said base linkage pivots with the respective modular linkage pivots on each module, wherein the distance of these linkage connection points are equal to the distance between the base pivot and the predetermined modular pivots. To the best of examiner’s understanding and interpretation, the final limitation is understood to read effectively as ‘the lateral distance of these 
	With regard to (a) and (b) prior, in order to maintain the parallel and simultaneous rotation compensation illustrated between FIGS. 4 and 5 of Thomas, it is inherently required in like of the linkages presented that the distances of the base linkage points/modular linkage points’ must be at an equal distance to render the linkage (18) vertical and all linkages plumb, and moreover must be so to effect the parallelogram motion illustrated between FIGS. 4 and 5). A similar rationale applies to both (a) and (b) inherently for the linkage to remain parallel to one another regardless of the point of deployment/transition/mode.
Regarding claim 6, Thomas Modified discloses (Thomas: FIGS. 1 and 2) the combination furniture construction as per claim 1, wherein said floor structure includes at least one cabinet (Thomas: as illustrated within 4; FIGS. 1 and 2).
Regarding claim 8, Thomas as Modified discloses (Thomas: FIGS. 1 and 2) the combination furniture construction as per claim 5, wherein said floor structure includes at least one cabinet (Thomas: as illustrated within 4; FIGS. 1 and 2).
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Modified in the alternate under the second definition of ‘entirely underneath’ which does not pose written description issues. Where Merriam Webster’s dictionary sets forth that underneath can include “on the lower side” or “under or below an object or a surface”, in other words, to be ‘entirely on the lower side of the bedframe’ or ‘entirely below the bedframe’, with interpretation/understanding that the module cannot be disposed vertically greater than the bedframe)
Regarding claim 4, Thomas Modified discloses (Thomas: FIGS. 1, 2, 4 and 5) a combination furniture construction as per claim 2, wherein useable structures, hereafter referred to as modules 
Regarding claim 7, Thomas Modified discloses (Thomas: FIGS. 1 and 2) the combination furniture construction as per claim 4, wherein said floor structure includes at least one cabinet (Thomas: as illustrated within 4; FIGS. 1 and 2).
Response to Arguments
Applicant’s arguments, see pages 7-9, filed October 20th, 2020, with respect to the abstract, previously set forth 112b Rejections, the 102 Rejection, and portions of 'Disregarded' have been fully considered and are persuasive.  The previously set forth Objections, 112b Rejections, and 102 Rejections of May 20th, 2020 has been withdrawn.
Applicant’s arguments, see pages 9-11, filed October 20th, 2020, with respect to the rejection(s) of claim(s) 1-4 under 103 with Thomas in view of Lunbeck have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thomas in view of Butterworth, Reppas and Thomas Secondary.
Lunbeck is no longer making any combinational modifications and therefore any argument directed thereto is moot. Examiner has included Butterworth which fully supports the bedframe on the topmost panel of a floor structure, and draws teaching from Thomas Secondary for support on the predictability of the feature.
Applicant's arguments filed October 20th, 2020 have been fully considered but they are not persuasive. 
Regarding the remainder of applicant’s arguments, Examiner agrees that Thomas does not demonstrate overreaching boards. However, Examiner does not agree with applicant’s characterization of the language. Applicant does not explicitly define in the Specification or the claims what ‘overreaching’ means. Regardless of applicant’s opinion in the present state of prosecution, the original disclosure and claims thereof lack an explicit disclosure of what overreaching is, and what capacity the matter is overreaching, in what manner relative to one or more bodies such a board is overreaching. Applicant does not preface nor explain in the disclosure what, where, or in what direction overreaching is claimed. Because applicant claims such matter under ‘comprising’ in the preamble, the matter is left to BRI and a definition by any dictionary would be fairly applicable. If applicant wants the manner of overreach to be considered more narrowly, applicant must claim the matter more narrowly without introducing new matter into the claim. Without an explicit definition or further narrowing the claim, the subject matter of ‘overreaching’ does not possess a legal scope to the claim other than its broadest reasonable interpretation. 
Further with regard to the incorporation of boards into Thomas being purely cosmetic, the swingarms of applicant’s invention do not appear to possess any further function than element 16 of Thomas, albeit at a significantly reduced profile when Thomas is individually assessed. However the combination of elements would avail similar consideration in associating any frame to 16 which remains pivoted, and moves in tandem with the bed. Any boards affixed or of modification to suit the larger overreaching profile as Butterworth considers, would move the boards in concert with 16 (Thomas) as conceivably by affixment thereto or modification to suit the profile alongside advantageous lateral shifting prevention considered in claim 1 as set forth above. Any affixment of a board to 16 in Thomas would be functionally equivalent to applicant’s own overreaching board or swingarms as applicant claims and depicts.
With regard to Modifications to Prior Art, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner establishes the feature that are present in the art, the features that lack in the primary reference, the features that are availed in the teaching reference, the predictability of the combination in light of the teachings and any ancillary understanding or convention of the art, and further identifies a clear and consequential benefit or advantage that would be reasonable grounds for a combination to improve upon the device. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394. (MPEP 2141.03 is relevant)
In response to applicant's argument concerning ‘finding their way to the Applicant’s designs without knowing about the latter to start with’ and that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regard to the argument ‘These factors teach away from the Applicant’s design as Thomas considers his invention complete, practical and efficient’, teaching away requires that the combination of references must in some way destroy the primary reference, render them unsatisfactory for all of their primary purposes, and teaching away necessitates that there be an active, explicit criticizing, discrediting, or discouragement from the solution claimed (or otherwise the combination of references). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (MPEP 2123 is relative alongside MPEP 2141.01). Further, with regard to the fact ‘Thomas considers his invention complete, practical, and efficient’, all inventions bare the standard of being complete and practical (to fulfill statutes of 112a and 101 respectively) and non-obvious at the time of their submission for consideration to the office. This does not preclude a reference from being a reference in combination with other prior art.
With regards to applicant’s arguments concerning a great deal of modification would be necessary to incorporate Lunbeck or Thomas (while Lunbeck is moot), In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
With regard to Applicant’s arguments concerning “The Solution” and “Conclusion”, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Particularly arguments regarding indication of currently developing, but non-submitted inventive endeavors on embodiments; and statements/allegations that Modular Hidden Bed Cabinet is a true advancement in the art without specifically point out and comparing the references to the claims to establish/allege distinguishing features.
With regard to Applicant’s Request for Constructive Assistance, Examiner has attempted to identify every issue to their knowledge, though the objections indicated thereto are not to be considered an exhaustive list.

Conclusion
The prior art made previously of record and not relied upon is still considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/LUKE HALL/Examiner, Art Unit 3673               
                                                                                                                                                                                         

/NICHOLAS F POLITO/
Primary Examiner, Art Unit 3619
2/22/2021